      Case 2:21-mc-00201-DDC-JPO Document 15 Filed 04/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


TOP JET ENTERPRISES, LTD.,

       Petitioner (Judgment Creditor),

v.                                                    Case No. 2:21-MC-0201-DDC-JPO

SINO JET HOLDING, LTD.,
SKYBLUEOCEAN LTD. and
JET MIDWEST GROUP, LLC,

       Respondents (Judgment Debtors),

BANK OF BLUE VALLEY,

      Garnishee.
____________________________________


                                MEMORANDUM AND ORDER

       Before the court is Petitioner and Judgment Creditor Top Jet Enterprises, LTD’s (“Top

Jet”) Motion to Enforce Writ of Garnishment Against Bank of Blue Valley (Doc. 14). Top Jet’s

Motion supplies the requisite details mandated under Kan. Stat. Ann. § 60-739(a)(1)–(3).

Likewise, the court has reviewed all of the filings in this case, and finds that garnishee Bank of

Blue Valley has filed an Answer (Doc. 8) and an Amended Answer (Doc. 9), as contemplated

and required by the statute. See Kan. Stat. Ann. § 60-739(a) (“The court shall direct the

garnishee to pay to the judgment creditor such amount that the garnishee is holding, as indicated

by the answer[.]”). Accordingly, the court hereby GRANTS Top Jet’s Motion and ORDERS

Bank of Blue Valley to pay to Top Jet the $249.78 that Bank of Blue Valley is holding as stated

in its Amended Answer of Garnishee (Doc. 9).
Case 2:21-mc-00201-DDC-JPO Document 15 Filed 04/13/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 13th day of April, 2021, at Kansas City, Kansas.

                                          s/ Daniel D. Crabtree
                                          Daniel D. Crabtree
                                          United States District Judge




                                      2
